DETAILED ACTION
This is a response to the Applicants' filing on 12/31/2019. In virtue of this filing, claims 1-20 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 2/12/21, 4/13/21, 6/30/21, 9/8/21 are in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.16/731,552 (2020/0402765)). Although the claims at issue are not identical, they are not patentably distinct from each other because of the below reasons:
All limitations of claim 1 of instant application are similar all limitations of claims 1, 8 of copending application above. The limitations of claim 1 of the instant application are same or similar to compare with the limitation of claim 1 of the copending  application above.
All limitations of claim 9 of instant application are similar all limitations of claim 9 of copending application above. The limitations of claim 9 of the instant application are similar to compare with the limitation of claim 9 of the copending application above.
All limitations of claim 14 of instant application are similar all limitations of claims 14, 16 of copending application above. The limitations of claim 14 of the instant application are similar or same to compare with the limitation of claims 14 and 16 of the copending application above.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over by Nakamura et al (US Pub. No: 2018/036432).
Regarding claim 1, Nakamura et al obviously disclose or capable of performing that,  a radio frequency generator(511a)) comprising: an analog signal generator  configured to generate a pulsed analog signal responsive to a digital pulsed waveform defined by one or more commands(figure 3, waveform); a modulator(mixer(513a)) configured to generate a pulsed radio frequency (RF) signal by modulating an RF carrier using the pulsed analog signal as a modulating signal; and an amplification stage (52a)configured to amplify the pulsed RF signal output by the modulator. Paragraph [0043 to 0055].
Regarding claim 2.  Nakamura et al obviously disclose or capable of performing that, wherein the pulsed analog signal comprises a pulsed waveform, and the pulsed waveform comprises pulses having a multi-step waveform or and arbitrary waveform. Paragraph [0040] for the generator is configured to generate waveforms of RF pulse signals.
s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Nakamura et al (US Pub. No: 2018/036432) in view of Yensen et al (US Pub. No: 2017/0180000).
Regarding claim 9, Nakamura et al disclose a method of generating a pulsed radio frequency (RF) signal, comprising: generating an analog signal based on one or more commands; modulating an RF carrier using the analog signal as a modulating signal; and amplifying a pulsed RF signal obtained responsive to the modulating. Figure 3, paragraph [0043 to 0055].
Nakamura et al do not disclose an RF carrier using a pulse analog signal instead of digital signal.
Yensen et al disclose a mixer (100 or RF mixer (40) for an RF carrier using a pulse analog signal. Figure 1, paragraph [0008, 0036].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Yensen et al into the RF generator of Nakamura et al to provide analog signal.
Regarding claim 10, Nakamura et al disclose wherein modulating comprises modulating the RF carrier via a mixer or an automatic gain control (AGC) amplifier. Figure 3.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 
 
/Minh D A/
Primary Examiner
Art Unit 2844